DETAILED ACTION


Election/Restrictions
Applicant's election with traverse of Group II (claims 7-20) in the reply filed on September 30, 2021 is acknowledged.  The traversal is on the grounds that:
“…the Office Action does not explain that the identified groups of "inventions" are distinct apart from the conclusory statements in the Office Action…” and “…Applicant submits that the restriction requirement is improper because there would not be a serious burden in examining the claims together…”
This is not found persuasive because of the following:  
Regarding the first argument, the examiner did provide a logical and technically sound reasoning for showing distinction between product claims and process of making claims.  The reasoning stated on record is: “In the instant case, the product as claimed can be made by another and materially different process, such as forming/growing metal pillars on contact pads, and then surrounding/encapsulating the pillars in a dielectric/insulative material.”  Since a reasoning was provided, the requirements of a restriction based on MPEP 806.05(f) have been satisfied.  It is also noted that there is no “M.P E.P § 806.05(f)(B)” section as argued by the applicant.
Regarding the second argument, there is a serious burden of searching, since the claims were properly shown to be classified in separate areas.  The applicant should 
The requirement is still deemed proper and is therefore made FINAL.

Information Disclosure Statement
The references cited within the IDS documents submitted on April 27, 2020, June 27, 2020, and December 1, 2020 have been considered.
One reference on the IDS dated April 27, 2020 has been lined-through, since no copy was received.

Specification (Title)
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 7, 8, and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jeung et al. (US 2008/0283989 A1, hereinafter ‘Jeung’).
claims 7 and 11, Jeung teaches a method (in figures 3A-3D) of forming an integrated circuit, the method comprising: 
providing a first substrate (10) having a plurality of conductive contact pads (31) spaced apart from one another on a surface of the first substrate; 
disposing a dielectric layer (11) over the first substrate and the plurality of conductive contact pads (31); 
disposing a second substrate (20) over the dielectric layer; 
forming a plurality of vias from a top surface of the second substrate, through the second substrate and the dielectric layer to the first substrate with each via extending to and being aligned with a respective conductive contact pad of the plurality of conductive contact pads (see paragraphs 0040-0041); and 
performing a contact material fill (see paragraph 0042 and fig. 3C) to fill the plurality of vias with superconducting material (i.e. aluminum, claim 11) and form a plurality of superconducting contacts extending through the second substrate and the dielectric layer to the first substrate, wherein each superconducting contact of the plurality of superconducting contacts is aligned with and in contact with a respective conductive contact pad of the plurality of conductive contact pads.  
As to claim 8, Jeung teaches heating the dielectric layer (11) to bond the second substrate to the first substrate, wherein the dielectric layer is a thermally curable polymer (see paragraph 0038).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Jeung as applied to claim 7 above, and further in view of examiner’s official notice.
As to claim 10, Jeung teaches the first and second substrate are wafers, as noted in paragraph 0037.  Jeung also teaches a prior art related package includes a silicon substrate (see figure 1 and paragraph 0009).  
Jeung does not explicitly teach the first and second substrates (numerals 10 and 20) are made of silicon or glass or compound semiconductors.
However, the examiner takes official notice that is notoriously well known to make semiconductor packages using substrates made of glass, silicon, or other compound semiconductor materials and one of ordinary skill in the art would have been motivated to modify the teachings of Jeung with substrates of such material based on the well-known attributes, properties, and characteristics of said materials, their ease of use, and their availability to semiconductor manufacturers.  



Allowable Subject Matter
Claims 9, 12, and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  (Claim 13 is also objected to, as being dependent upon an objected claim.)
//
Claims 15-20 are allowable.
The following is an examiner’s statement of reasons for allowability.
The prior art of record does not teach or suggest the disclosed invention regarding a method of forming an integrated circuit, particularly characterized by the steps of: 
performing a second etch on a second substrate to form a plurality of through substrate via (TSV) openings in the second substrate; 
disposing the second substrate over the dielectric layer, wherein the second substrate is disposed over the dielectric layer one of before or after the second etch, the plurality of TSV openings being aligned with the plurality of extended via openings to form a plurality of vias from a top surface of the second substrate, through the second substrate and the dielectric layer to the first substrate with each via extending to and being aligned with a respective conductive contact pad of the plurality of conductive contact pads; and 
performing a contact material fill to fill the plurality of vias with superconducting material and form a plurality of superconducting contacts extending through the second substrate and the dielectric layer to the first substrate, wherein each superconducting contact of the plurality of superconducting contacts is aligned with and in contact with a respective conductive contact pad of the plurality of conductive contact pads, as recited within independent claim 15.
Claims 16-20 depend from claim 15.

Cited Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: see the attached form PTO-892 for pertinent cited art.

				Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott B. Geyer (telephone: 571-272-1958). The examiner can normally be reached on Monday to Friday, 10AM - 4PM.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at: http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles D Garber (telephone: 571-272-2194).  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the 

/SCOTT B GEYER/           Primary Examiner, Art Unit 2812